Citation Nr: 1216052	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  04-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as major depressive disorder, anxiety disorder with panic attacks, and/or posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2007, the Veteran and her spouse testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been associated with the claims file.  The Veterans Law Judge who chaired the February 2007 hearing is no longer with the Board, and in April 2012, the Veteran was offered the opportunity to be afforded a new hearing before a current Veterans Law Judge.  In an April 2012 written response, however, she declined a new hearing.  

In a July 2011 decision, the Board denied service connection for a psychiatric disability.  She subsequently appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2012 order, the Court granted a Joint Motion for Partial Vacate and Remand (Joint Motion), which vacated the Board's July 2011 denial as to this issue and returned it to the Board for further development.  

Also in the July 2011 Board action, the issues of entitlement to service connection for sinusitis and hypertension were returned to the agency of original jurisdiction (AOJ) for further development.  As that development has not yet been completed by the AOJ and those issues were unaffected by the March 2012 Court order, those issues will not be considered herein.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disability resulting from an alleged sexual assault during military service.  According to the February 2012 Joint Motion, the Board erred in failing to order the AOJ to obtain service department or other governmental records possibly corroborating the Veteran's account of her sexual assault.  Specifically, the Veteran and her spouse have both alleged that during her active military service, they each reported the assault to several of her superiors, including her company commander, as well as local military police.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant service and governmental records when the existence of such records has been made known to VA.  38 U.S.C.A. § 5103A(c).  

Service personnel records indicate that at the time of the incident, the Veteran worked as a cook assigned to Headquarters Company, Headquarters, Fort Huachuca, Arizona.  She and her spouse have stated that she first reported this incident when it initially occurred in May 1980, and again in February 1981 when her spouse, at that time her fiancé, returned from overseas duty.  VA's duty to assist requires that attempts be made to obtain these relevant governmental records.  

Accordingly, the case is REMANDED for the following action:

1.  Draft a detailed summary of the Veteran's claimed stressor event, including her assigned unit, assigned location, and any other pertinent information.  Forward this summary to the appropriate repository for unit and criminal records in order to obtain any incident reports or other records created based on her report of this incident.  Such inquiry should include, but not be limited to, the U.S. Army Crime Records Center, U.S. Army Criminal Investigation Command, in an attempt to verify the Veteran's claimed stressor.  All responses, or the lack thereof, must be documented for the record.  

2.  After undertaking any additional indicated development, including a VA examination if warranted, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


